Case 16-55895-wlh    Doc 74    Filed 12/29/20 Entered 12/29/20 10:44:14       Desc
                                   Page 1 of 2


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


IN RE:                                       :   CHAPTER 13
CAMELLIA ANN ADDO                            :   CASE NO. A16-55895-WLH
      DEBTOR                                 :

                TRUSTEE’S SUPPLEMENTAL REPORT
            FOLLOWING THE MOTION TO DISMISS HEARING

      Nancy J. Whaley, Standing Chapter 13 Trustee to report back in ten (10)
      days following the Motion to Dismiss Hearing held on December 2, 2020:

      As to whether Debtor paid $318.00 to the Trustee

      As to whether Debtor paid November Trustee payment

      As to whether Debtor filed an Employer Deduction Order

      The Attorney for the Trustee has reviewed the case as instructed and:

      The Trustee Recommends Dismissal because:

      The Debtor’s plan payments remain delinquent

      Please enter an Order of Dismissal.

      This the 29th day of December, 2020.


                           ___/s/_________________________
                           Ryan J. Williams
                           Attorney for Chapter 13 Trustee
                           GA Bar No. 940874
                           303 Peachtree Center Ave., NE
/jn                        Suite 120
                           Atlanta, GA 30303
                           678) 992-1201
   Case 16-55895-wlh         Doc 74   Filed 12/29/20 Entered 12/29/20 10:44:14                Desc
                                          Page 2 of 2
                                  CERTIFICATE OF SERVICE
Case No: A16-55895-WLH

I certify that on this day I caused a copy of this Chapter 13 Trustee's Supplemental Report
Following Motion to Dismiss Hearing to be served via United States First Class Mail with
adequate postage prepaid on the following parties at the address shown for each:




CAMELLIA ANN ADDO
5061 FURLONG WAY
POWDER SPRINGS, GA 30127




I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Supplemental Report Following Motion to Dismiss Hearing using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC




This the 29th day of December, 2020.


/s/____________________________________
  Ryan J. Williams
  Attorney for the Chapter 13 Trustee
  State Bar No. 940874
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
